In re State of Louisiana; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Madison, 6th Judicial District Court Div. B, No. 108,550; to the Court of Appeal, Second Circuit,- No. 39058-K.W. ■ ■ •
Writ granted. The district court did not abuse its discretion in granting the Motion to Sever filed by the State. Consequently, the judgment of the court of appeal reversing the district court’s ruling of severance is reversed and the district.eourt’s order of severance is reinstated.
TRAYLOR, J., recused.